DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200189574 (Vignard).
Applicant’s arguments, see pg.8, filed 10/21/2021, with respect to the rejection(s) of claim(s) 4 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 10671076 (Kobilarov et al., hence Kobilarov).

Drawings
The complaint concerning the lack of a label 200 in Figure 2 has been fixed by the removal of the label 200 in paragraph [0043].  The objection is removed.

Specification
The disclosure is objected to because of the following informalities:

In paragraph [0068]: “.... for a certain distributions of Vi values ... "should be replaced by “.... for a certain distributions of V; values ... " (The “i” needs to be turned into a subscript.)
 In paragraph [0068], there is what looks to be an undefined term: "i.e., given that/ nodes (cores) constitute a robust signature of a certain image I, the probability that not all of these I nodes will belong to the signature of same, but noisy image, {unreadable script letter} is sufficiently low (according to a system's specified accuracy)." What is sufficiently low? Is this the first of the two binary response vectors, the signature vector? What is the {unreadable script letter} referring to?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 19 contains the following terms: "means for receiving", "means for determining", "means for determining a probability score", "means for determining at least one driving policy", and "means for controlling the vehicle". All of the above will be interpreted according to their descriptions in the specification.
Claim Rejections - 35 USC § 112
Claim 17 recites the limitation "the method of claim 10" in the first line.  There is insufficient antecedent basis for this limitation in the claim because claim 10 is not a method claim.
Claim 18 recites the limitation "the method of claim 10" in the first line.  There is insufficient antecedent basis for this limitation in the claim because claim 10 is not a method claim.
For purposes of claim analysis, the examiner assumes that claims 17 and 18 are supposed to start with “The system of claim 10…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0189574 (Vignard et al., hence Vignard).
As for claim 1, Vignard teaches a method for determining driving policies for a vehicle, comprising: (method used in the driving assistance system in [0034]; also see [0025])
receiving, in real-time during a trip of a vehicle and during a current iteration of the method. at least a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle: (a sensor set for observing a plurality of successive states for each road user of a plurality of road users in a traffic scene including the road vehicle among the plurality of road users;  "As illustrated in this figure, the sensor set 200 may comprise a variety of sensors, such as an inertial measurement unit 201, a satellite navigation receiver 202, a LIDAR 203, a radar 204, and a front camera 205." [0047] obtaining the data from the set of sensors falls under a broadest reasonable interpretation of "multimedia" since different types of data are received)
determining, a plurality of possible future scenarios based at least on the set of input multimedia content elements: ("calculating, for the target road user, at a new time step, based on the apparent states that have been observed, a new maneuver distribution that is a probability distribution over a finite plurality of alternative maneuvers,"[0034] (emphasis added) (The incoming data from the sensors being used to determine obstacles [0048], lanes of the road [0049], and used in the state and maneuver estimation framework [0051]-[0052])
determining a probability score for each of the plurality of possible future scenarios ([0083] explains how the probabilities are calculated. "Maneuvers for which the aggregated cost is very high in comparison to other alternative maneuvers will be assigned a low expected probability."[0083]);
wherein the determining of a probability score of at least one possible future scenario is calculated during a previous iteration of the method: ("This behavioral model is selected from a finite plurality of behavioral models in a database stored in the data storage device 101. The assignment is based on a prior trajectory of the target road user. This prior trajectory comprises the successive apparent states of this road user perceived through the obstacle position and dynamics module 214 over a plurality of time steps, eventually up to the current state."[0058])
determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios: and controlling the vehicle according to the at least one driving policy. ("….determining a risk of collision of the road vehicle with another road user of the plurality of road users, based on the new maneuver and state distributions of the target road user; and an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold..." [0034] Also see [0096]-[0098] for several other (non-collision) cases where the vehicle is controlled according to probability.)
As for claim 2, Vignard also teaches generating, at least one signature for each one multimedia content element of the set of input multimedia content elements, (data from the sensor system are generated [0047] and processed [Fig. 2] to generate a "tuple of apparent position, heading, and speed" for each road user [0051] from the obstacle position and dynamics module 214)
wherein the plurality of possible future scenarios is determined by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios (the output from the obstacle position and dynamics module 214 and the localization module 215  is then matched to a behavior model looked up in a behavioral model database [0057], [0058] ([0057] gives examples of three different future possibilities of a particular vehicular maneuver depending on the type of the driver.)
As for claim 3, Vignard also teaches wherein the set of multimedia content elements includes at least one of: an [image] (A camera as sensor "front camera 205" is mentioned in [0027] Also results from LIDAR, radar, etc. can be described as images.)
As for claim 8, Vignard also teaches wherein each of the at least one reference signature is associated with one or more concepts, wherein each concept of the one or more concepts is a collection of associated signatures and metadata (see [0057], where the reference "concepts" are "safe driver model", "aggressive driver model", "exiting driver model", and "incoming driver model".)
As for claim 9, Vignard also teaches  generating a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome, wherein the determining at least one driving policy comprises selecting the at least one driving policy to decrease risk associated with the risk score.  ("In order to select the behavioral model which best matches the prior trajectory of the road user from among the finite plurality of alternative behavioral models in the database 101, an aggregated cost of successively observed apparent states of that road user is calculated using a cost function associated to that behavioral model. Thereafter, the behavioral model with the lowest aggregated cost is selected. These behavioral models may be defined as dynamic cost functions." [0059].  Vignard mentions the method of calculating as such: "The result is a risk-aversive predictive distribution over maneuvers for the target road user." [0086]. Any system which is described as “risk-aversive” means that lower-risk scenarios are preferentially picked over higher-risk scenarios.))
As for claim 10, Vignard teaches a vehicle driving system, comprising: (Figs 1, 2, [100]) processing circuitry; (Fig. 2) at least one sensor operative to capture at least a set of input multimedia content elements in real-time during a trip of a vehicle; (sensor set 200 (Fig. 2), see explanation in claim 1) a driving policies generator application to be executed by the processing circuitry and operative to: determine, during a current iteration, a plurality of possible future driving scenarios based at least on the set of input multimedia content elements, determine a probability score for each of the plurality of possible future driving scenarios, ("With continued reference to FIG. 2, the data processor 103 is adapted to further process the output data from the first functional processing layer 210 in order to predict a future traffic scene. This is illustrated on FIG. 2 by an estimation layer 220 in the data processor 103, including a dynamics-based maneuver matching module 221, a state and maneuver estimation module 222, and a planning-based prediction module 223."[0068])
wherein a probability score of at least one possible future scenario is determined during a previous iteration; ("In contrast, a plurality of states and maneuvers are sampled from the state and maneuver distribution of the target road user at the previous time step t. Then, each one of these samples states is propagated according to the corresponding maneuver so as to obtain sequences of future F states resulting from following each sampled maneuver from each sampled state of the target road user."[0083])
and determine at least one driving policy according to at least the probability score for at least one of the plurality of possible future driving scenarios; ([0083] for the continued process, and [0088] "This module merges the information from maneuver model assignment module 221 with the PBM 223 and inputs the information from the obstacle position and dynamics module 214 to output an approximate inference about the risk of collision with another road user.")
and a driving control system operative to control the vehicle according to the at least one driving policy. ([0096]-[0098] give detailed examples of vehicles undertaking maneuvers to implement driving policies. [0034] mentions the case of avoiding a collision: "...and an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold.")
As for claim 11, Vignard also teaches a signature generating system to be executed by the processing circuitry to generate at least one signature for each multimedia content element of the set of input multimedia content elements, (data from the sensor system are generated [0047] and processed [Fig. 2] to generate a "tuple of apparent position, heading, and speed" for each road user [0051] from the obstacle position and dynamics module 214)
wherein the driving policies generator application is further operative to determine the plurality of possible future driving scenarios by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios  (the output from the obstacle position and dynamics module 214 and the localization module 215  is then matched to a behavior model looked up in a behavioral model database [0057], [0058] ([0057] gives examples of three different future possibilities of a particular vehicular maneuver depending on the type of the driver.)
As for claim 12, Vignard also teaches wherein each multimedia content element of the set of input multimedia content elements is at least one of: [an image]; (A camera as sensor "front camera 205" is mentioned in [0027]. Also results from LIDAR, radar, etc. can be described as images.)
As for claim 17, Vignard also teaches wherein the driving policies generator application is also operative: to generate a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome; and to select the at least one driving policy as a function of decreasing risk associated with the risk score. (Vignard mentions the method of calculating as such: "The result is a risk-aversive predictive distribution over maneuvers for the target road user." [0086]. Any system which is described as “risk-aversive” means that lower-risk scenarios are preferentially picked over higher-risk scenarios.)
As for claim 19, Vignard teaches a vehicle driving system comprising: (Figs. 1, 2 [100]) means for receiving, in real-time during a trip of a vehicle, at least a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle; (a sensor set for observing a plurality of successive states for each road user of a plurality of road users in a traffic scene including the road vehicle among the plurality of road users:  "As illustrated in this figure, the sensor set 200 may comprise a variety of sensors, such as an inertial measurement unit 201, a satellite navigation receiver 202, a LIDAR 203, a radar 204, and a front camera 205." [0047] obtaining the data from the set of sensors falls under a broadest reasonable interpretation of "multimedia" since different types of data are received.)
means for determining, during a current iteration, a plurality of possible future scenarios based at least on the set of input multimedia content elements; ("calculating, for the target road user, at a new time step, based on the apparent states that have been observed, a new maneuver distribution that is a probability distribution over a finite plurality of alternative maneuvers,"[0034] (emphasis added) (The incoming data from the sensors being used to determine obstacles [0048], lanes of the road [0049], and used in the state and maneuver estimation framework [0051]-[0052])
means for determining a probability score for each of the plurality of possible future scenarios;   ([0083] explains how the probabilities are calculated. "Maneuvers for which the aggregated cost is very high in comparison to other alternative maneuvers will be assigned a low expected probability."[0083])
wherein a determining of a probability score of at least one possible future scenario is calculated during a previous iteration ("This behavioral model is selected from a finite plurality of behavioral models in a database stored in the data storage device 101. The assignment is based on a prior trajectory of the target road user. This prior trajectory comprises the successive apparent states of this road user perceived through the obstacle position and dynamics module 214 over a plurality of time steps, eventually up to the current state."[0058]);
means for determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios; ("The dynamics-based maneuver matching module 221 receives the output from the obstacle position and dynamics module 214 and applies the motion parameter sets stored in the maneuver dynamics database 102 to produce a dynamics-based maneuver estimation for a target road user."[0070])
and means for controlling the vehicle according to the at least one driving policy (mentioned in [0034]: “…an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold...")

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard as applied to claim 1 above, and further in view of US 10,671,076 Bl (Kobilarov et al., hence Kobilarov.)
As for claim 4, Vignard does not specifically mention an audio signal in the set of multimedia content elements. However, Kobilarov teaches wherein the set of multimedia content elements includes at least an audio signal.  ("Additionally, the autonomous vehicle 122 can include ….microphones, inertial measurement unit(s) (IMU), accelerometers, gyroscopes, magnetometers, temperature sensors, humidity sensors, light sensors, global positioning system (GPS) sensors, 50 etc. The data input module 110 can process data received from the one or more sensors to determine a state of the autonomous vehicle 122 at a particular time." (Col 9. lines 45-54))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the list of sensors gathering data around the vehicle for determining its state from that in Vignard to include those of Kobilarov, including audio. The motivation would have been to include more potentially useful data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard as applied to claim 17 above, and further in view of Kobilarov.
As for claim 18, Vignard does not specifically mention an audio signal in the set of multimedia content elements. However, Kobilarov teaches wherein the set of multimedia content elements includes at least an audio signal.  ("Additionally, the autonomous vehicle 122 can include ….microphones, inertial measurement unit(s) (IMU), accelerometers, gyroscopes, magnetometers, temperature sensors, humidity sensors, light sensors, global positioning system (GPS) sensors, 50 etc. The data input module 110 can process data received from the one or more sensors to determine a state of the autonomous vehicle 122 at a particular time." (Col 9. lines 45-54))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the list of sensors gathering data around the vehicle for determining its state from that in Vignard to include those of Kobilarov, including audio. The motivation would have been to include more potentially useful data.

Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vignard as applied to claim 1 above, and further in view of US 2018/0075747 (Pahwa).
As for claim 5, Vignard does not specifically teach wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle. However, Pahwa teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit {ECU) in the vehicle. (Here, the "environment" can be as simple as an anti-skid monitor. "The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as realtime and historical records/patterns associated with collisions, weather phenomena ... " [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the future scenarios to include the variable of an environmental state. The motivation would have been to include a wider range of possibilities and be able to classify them accurately within the memory database.
As for claim 7, Pahwa also teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle. (e.g. location: tracking of vehicle via satellite [0013])
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vignard as applied to claim 10 above, and further in view of Pahwa.
As for claim 13, Vignard does not specifically teach wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle.   However, Pahwa teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle.  ("The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as realtime and historical records/patterns associated with collisions, weather phenomena…" [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the future scenarios to include the variable of an environmental state. The motivation would be to include a wider range of possibilities and to be able to classify them accurately within the memory database.
As for claim 15, Pahwa also teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle.  (e.g. location: tracking of vehicle via satellite [0013] which is then used.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard, as modified by Pahwa as applied to claim 5 above, and further in view of US Pub. 2017 /0154241 (Shambik et al., hence Shambik).
As for claim 6, neither Vignard nor Pahwa mention an ECU controlling parts of the vehicle. However, Shamlik teaches wherein the at least one ECU controls at least one of the vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery.( Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to combine together the ECU control of Shambik together with the driving policy determinator of Vignard. The motivation would be to carry out any collision avoidance activity determined by the driving policy determinator.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard, as modified by Pahwa as applied to claim 13 above, and further in view of Shambik.
As for claim 14, neither Vignard nor Pahwa mention an ECU controlling parts of the vehicle. However, Shamlik teaches wherein the at least one ECU controls at least one of the vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery. (Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to combine together the ECU control of Shambik together with the driving policy determinator of Vignard. The motivation would be to carry out any collision avoidance activity determined by the driving policy determinator.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard as applied to claim 10 above, and further in view of US 2016/0004742 (Mohan et al., hence Mohan).
As for claim 16, again Vignard does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, Mohan teaches wherein each of the at least one reference signature is associated with one or more concepts, (Fig. 2 shows how an overall concept (the "reference signature") is broken up into a series of smaller concepts.) wherein each concept of the one or more concepts is a collection of associated signatures and metadata. (how a "concept" exists usually in a database; e.g. Fig 7B Concept Cl.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to use the database storage using the "concepts" of Mohan to implement the databases in the vehicle maneuvering system of Vignard. The motivation would be to have the ability to easily access a wide range of databases and to find useful information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vignard.
As for claim 20, Vignard does not specifically mention wherein the determining of the probability score for each of the plurality of possible future scenarios comprises comparing between numbers of occurrences of each of the plurality of possible future scenarios given the scenario. However, calculating the probability score of a scenario in a distribution of scenarios in accordance with the number of occurrences of said scenario is well-known in statistics and would have been obvious to anyone of ordinary skill in the art at the time of the application.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661